DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/7/2021 has been entered. Applicant’s amendments to the Drawings and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 2/8/2021.
The drawings were received on 5/7/2021. These drawings are acceptable.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/2021 was filed after the mailing date of the Non-Final Office action on 2/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-5, 8-13, 15, 16, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 14, previously presented, now cancelled, was previously indicated allowable in the Office Action mailed on 5/7/2021 if claim 14 is amended to rewrite in an independent form. Claim 1, as currently amended, includes all the limitations of claim 14 therefore, claim 1 is allowed.
Claims 3-5, 8-13, 15, 16, 20 and 21 being dependent on claim 1 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 5/7/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783